Citation Nr: 0316707	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-03 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension.  

2.  Entitlement to service connection for residuals of 
rubella.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for residuals of a 
bilateral ear infection.  

5.  Entitlement to service connection for residuals of a 
right ankle injury.  

6.  Entitlement to service connection for residuals of a 
concussion.  

7.  Entitlement to service connection for a spinal 
disability.  

8.  Entitlement to service connection for residuals of a 
puncture wound to the right palm.  

9.  Entitlement to service connection for an upper 
respiratory disorder.  

10.  Entitlement to service connection for arthritis.  

11.  Entitlement to an initial compensable evaluation for 
tonsillitis.  


REPRESENTATION

Appellant represented by:	Michael D. Lyons, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On September 4, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded a 
general medical examination to determine the 
nature, extent and etiology of the claimed heart 
disorder and hypertension; residuals of rubella; 
residuals of a bilateral ear infections; residuals 
of a right ankle injury; residuals of a concussion; 
disability of the spine; residuals of a puncture 
wound of the right palm; an upper respiratory 
condition, and arthritis, as well as the current 
residuals of service-connected tonsillitis.  Send 
the claims folder to the examiner for review.  All 
appropriate and indicated diagnostic tests should 
be accomplished.  Following a review of the claims 
folder, including the service medical records, and 
examination of the veteran, the examiner should 
identify and describe all pertinent disabilities 
found on examination and answer the following 
questions:
(a)	Whether it is at least as likely as not that the 
veteran has a heart disorder and/or hypertension 
that is etiologically related to his military 
service;
(b)	Whether it is at least as likely as not that the 
veteran currently has a disability as a result 
of rubella that he was treated for in service; 
(c)	Whether it is at least as likely as not that the 
veteran currently has bilateral ear infections 
or the residuals of bilateral ear infections 
that are etiologically related to his military 
service; 
(d)	Whether it is at least as likely as not that the 
veteran currently has residuals of a concussion, 
to include headaches and tremors, that are 
etiologically related to head injuries he 
sustained in service;
(e)	Whether it is at least as likely as not that the 
veteran currently has a disability of the spine 
as a result of service (the affected part of the 
spine should be specifically identified); 
(f)	Whether it is at least as likely as not that the 
veteran currently has residuals of a right ankle 
injury he sustained in service;
(g)	Whether it is at least as likely as not that the 
veteran currently has residuals of a puncture 
wound of the right palm he sustained in service, 
including any scars that are tender and painful 
on objective demonstration;
(h)	Whether it is at least as likely as not that the 
veteran currently has an upper respiratory 
condition that is etiologically related to his 
military service;
(i)	Whether it is at least as likely as not that the 
veteran currently has arthritis that is 
etiologically related to his military service 
(affected joints should be specifically 
identified).
The examiner should provide a rationale for the 
above opinions with references to the applicable 
medical basis and the factual record on appeal 
where appropriate. 
As to the issue of entitlement to an initial 
compensable rating for tonsillitis, the examiner 
should respond to the following:
(a)  Identify all symptomatology found on 
examination that is related to the veteran's 
service-connected tonsillitis;
(b)  Specifically, indicate whether examination 
reveals findings of hoarseness with inflammation of 
the cords or mucous membrane that is etiologically 
related to the veteran's service-connected 
tonsillitis.

2.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded an 
audiological evaluation to determine the etiology 
of his bilateral hearing loss.  Send the claims 
folder to the examiner for review.  Following the 
examination and a review of the claims folder, the 
examiner is requested to offer an opinion as to 
whether it is at least as likely as not that the 
veteran's current hearing loss disability is 
related to:
(a)	 In-service noise exposure while firing rifles 
without the use of ear protection. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





